*545Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of cocktail sets, cocktail shakers, trays, bottles, boxes, table lamps, flacons, inkstands, tantalus sets, and atomizers chiefly used on the table, in the household for utilitarian purposes, or hollow ware. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), and Rice v. United States (T. D. 49373) cited.